Citation Nr: 1029548	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a back disability.

6.  Whether new and material evidence has been submitted to 
reopen an August 1982 RO administrative decision which determined 
that injuries incurred as a result of a December 7, 1980 
motorcycle accident were not incurred in line of duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 
1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In May 2010, the Veteran and his spouse appeared and testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing held in Boston, Massachusetts.  The hearing transcript is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection is established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of active 
military service.  38 U.S.C.A. § 1131.  The term "service 
connected" means, with respect to disability or death, that such 
disability was incurred or aggravated, or that the death resulted 
from a disability incurred or aggravated, in the line of duty in 
the active military, naval or air service.  38 U.S.C.A. 
§ 101(16).  "In line of duty" means an injury or disease 
incurred or aggravated during active service and not the result 
of the veteran's own willful misconduct.  38 C.F.R. § 3.1 (m). 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It 
involves deliberate or intentional wrongdoing with knowledge or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n)(1).  A mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not 
be determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n)(3).

The Veteran seeks service connection for PTSD, bilateral knee 
disability, bilateral ankle disability, a neck disability and a 
back disability as residuals from a December 7, 1980 motorcycle 
accident.  A final August 1982 RO administrative decision held 
that any injuries resulting from this motorcycle accident were 
not incurred in line of duty due to conscious wrongdoing.  As a 
result of the RO's August 1982 administrative action, the 
Veteran's claims before the Board have no legal merit. 

In its adjudications, the RO has informed the Veteran that 
service records contained a determination that his injuries were 
not incurred in line of duty.  The RO has not notified the 
Veteran of the final August 1982 RO administrative decision, 
which is an underlying issue for all of the claims on appeal.  

Unless reopened, the final August 1982 RO rating decision 
constitutes a legal bar for VA compensation concerning the 
disabilities raised on appeal.

The United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop a 
veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 
1362 (Fed. Cir. 1998).  This duty requires VA to "determine all 
potential claims raised by the evidence, applying all relevant 
laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 
(Fed. Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has noted that VA hearing officers have a duty to 
suggest the submission of additional evidence that may have been 
overlooked by a claimant.  See Bryant v. Shinseki, No. 08-4080 
(U.S. Vet. App. Jul. 1, 2010) (per curiam).  At the hearing, the 
Veteran appeared to argue that the motorcycle accident resulted 
from a mistake in judgment rather than willful misconduct.  Thus, 
it appears to the Board that the Veteran is attempting to reopen 
the prior August 1982 RO administrative decision.

On the unique facts of this case, the Board finds that the issue 
of reopening the August 1982 RO line of duty administrative 
decision is inextricably intertwined with the service connection 
claims currently on appeal.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial. 

On remand, the Board will remand the line of duty determination 
issue for corrective notice and proper adjudication by the RO.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran corrective notice on his 
application to reopen the August 1982 RO line of 
duty administrative decision consistent with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Upon completion of the above, readjudicate all 
the claims listed on the title page.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

